Citation Nr: 0840203	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to 
September 1971 and January 1973 to June 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in April 2008.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has bilateral hearing loss as a 
result of service.  The evidence indicates that the veteran 
has been diagnosed with hearing loss; consequently, the issue 
is whether the hearing loss was incurred in service or is 
causally related to service.  

The July 1967 enlistment examination record reports that the 
veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
25
15
15
LEFT
15
5
15
15
15

Although it appears that a separation examination was done in 
August 1971, the record does not report any audiometric (i.e. 
puretone) findings.  The record does indicate that the ears 
were clinically normal and that the veteran was physically 
qualified for release, however.  

The January 1973 reenlistment examination record reports 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
15
LEFT
20
10
20
15
10

April 1975 service treatment records report the veteran's 
history of developing an "ear block" and pain in the ear 
after a recent flight.  The records note that the tympanic 
membrane were intact, but the veteran had mild conductive 
hearing loss in the left ear.  In the right ear, hearing was 
still within acceptable limits.  

The November 1976 separation examination record reports 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
20
LEFT
20
15
20
30
35

An April 2004 VA examination record reports the veteran's 
history of left ear hearing loss since April 1975, when a 
plane he was on had engine failure that resulted in a rapid 
loss of altitude.  The veteran reported that he had 
difficulty equalizing the pressure in his ears, resulting in 
significant otalgia.  The VA examiner noted that the veteran 
had "significant noise exposure while in the military as 
well as working 20 years along the timber line and within 
factory and mills."  The examiner indicated that the veteran 
had a retracted drum in April 1975 and that the retracted 
drum "could have contributed to [the] conductive [hearing] 
loss."  The examiner also indicated that the veteran's 
inability to equalize his ears "could have been secondary to 
retraction of the drum" and that the resulting effusion was 
"more likely [the] etiology of [the veteran's] conductive 
hearing loss at that time."  The examiner stated that the 
veteran's "persistent difficulties with hearing" were 
"likely secondary to noise exposure that he experienced 
while working in the factory and the mills over the last 20 
years."  

A November 2005 VA examination record reports the veteran's 
history of decreased hearing bilaterally since a rapid 
airplane descent in 1975.  The record notes the examiner's 
finding that the veteran had normal hearing bilaterally in 
July 1967, normal hearing in the right ear and a mild hearing 
loss at 6000 Hertz in the left ear in August 1973, normal 
hearing in the right ear and a mild hearing loss at 3000 and 
4000 Hertz and a moderate hearing loss at 6000 Hertz in the 
left ear in November 1976.  The examiner also noted that the 
veteran had normal hearing in the right ear and a mild high 
frequency conductive hearing loss in the left ear in April 
1975.  After review of the record, the examiner opined that 
it was "not likely that the [veteran's] hearing loss was 
caused by military noise exposure."  He explained that, in 
his opinion, the veteran's hearing loss was "more consistent 
with barotrauma than with noise-induced hearing loss" 
"based on the fact that the veteran reported that the onset 
of his hearing loss coincided with a barotrauma to both ears 
and [that service] audiometric records indicate no hearing 
loss in his right ear and possibly a conductive hearing loss 
in the left ear shortly before discharge."  

Initially, the Board notes that although both examiners 
opined that the veteran's sensorineural hearing loss was not 
related to acoustic trauma in service, neither examiner 
discussed the apparent worsening of the veteran's hearing in 
service.  Compare July 1967 enlistment examination with 
November 1976 separation examination.  Additionally, the 
Board notes that the examiners' findings conflict as to the 
possible impact of the "barotrauma" in regards to the 
veteran's hearing.  Based on this conflict, and the lack of 
discussion of the worsened, though still "normal", hearing 
in service, the Board finds that the issue should be remanded 
for a clarifying opinion as to whether the veteran's current 
hearing loss is related to any acoustic trauma or incident 
during service.  



Accordingly, the case is REMANDED to AMC for the following 
action:

1. The AMC should schedule the veteran 
for a VA audio examination.  The examiner 
should state whether it is at least as 
likely as not that hearing loss was 
incurred in service, is related to the 
in-service injury to the left ear, or is 
related to noise exposure in service.  
The examiner is specifically requested to 
address the audiometric findings reported 
in the service examination records.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


